Citation Nr: 0723223	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  95-32 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for cholelithiasis with 
intra-abdominal abscess, claimed as Crohn's disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from February 1976 June 
1992.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office (RO) in Houston, Texas.  An RO rating 
decision of January 1995 denied service connection for 
cholelithiasis with intra-abdominal abscess, claimed as 
Crohn's disease, and granted service connection for a right 
knee disability, rated 10 percent disabling (subsequently 
increased to 20 percent).  In a November 2000 decision, the 
Board denied the claim for a higher rating, and remanded the 
issue of service connection for cholelithiasis with intra- 
abdominal abscess, claimed as Crohn's disease.  That 
remaining issue was again remanded in July 2003 and in May 
2005.  The case has been returned to the Board and is ready 
for further review.   


FINDING OF FACT

There is no competent medical evidence relating the veteran's 
current cholelithiasis with intra-abdominal abscess claimed 
as Crohn's disease with service.  


CONCLUSION OF LAW

Cholelithiasis with intra-abdominal abscess claimed as 
Crohn's disease, was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159 and 
3.326(a).  VA must notify the claimant (and his or her 
representative, if any) of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) and that the claimant 
is expected to provide, and (4) VA must ask the claimant to 
provide VA with any evidence in his or her possession that 
pertains to the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In July 2001, VA sent the veteran a notice letter.  While 
that letter informed the veteran of what was needed to 
establish entitlement, what VA needed to help the veteran 
substantiate his claim, and what VA was doing, it did not 
fully comply with the requirements of Quartuccio.  He was 
sent two additional notice letters, one in January 2005 and 
another in May 2005.  These letters were compliant with 
Quartuccio, including informing the veteran that he could 
send evidence to VA regarding his claim directly. This was 
after the initial denial of the claim January 1995 denial.  
However, the requisite notice was ultimately provided to the 
appellant before the final transfer and certification of the 
case to the Board, and he had ample time in which to respond 
to the notice letter.  Mayfield v. Nicholson, 
19 Vet. App. 103, 121 (2005), rev'd on other grounds, No. 05-
7157 (Fed. Cir. Apr. 5, 2006).  The appellant has had a 
"meaningful opportunity to participate effectively" in the 
processing of his claim.  Mayfield, Id.  The Board finds that 
the present adjudication of the issue on appeal will not 
result in any prejudice to the appellant.  

On March 3, 2006, The United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  A supplemental statement of 
the case which properly informed the veteran in this regard 
was sent in December 2006.   

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The appellant has been examined and 
opinions have been rendered.  He was twice scheduled for an 
RO hearing, but did not appear.  VA records have been 
obtained.  In this regard, the veteran submitted private 
records to VA in September 1994 and in conjunction with his 
November 1994 VA examination.  Additionally VA has attempted 
to secure other records identified by the veteran, without 
success.  The RO requested additional service medical records 
in Germany, Korea and at Fort Benning, Georgia; however these 
records were not found.  In July 2001, the RO requested that 
the veteran fill out and return VA Form 21-4142 so that 
additional private records could be requested.  He did not 
return the form.  He has not identified any records which 
could be pertinent to his claim that have not been secured.  
There is no indication that there are any outstanding records 
that are pertinent to this claim which the RO has not 
attempted to secure.  For these reasons, the Board concludes 
that VA has fulfilled the duty to assist the veteran in this 
case.  

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service, 
and for some disorders, may be presumed if manifested to a 
compensable degree within the first post service year.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a), 3.307, 3.309.  
If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

The veteran seeks service connection for cholelithiasis with 
intra-abdominal abscess, claimed as Crohn's disease.  In this 
case, the service medical records are apparently incomplete.  
Board's obligation to explain its findings and conclusions 
and to consider carefully the benefit of the doubt rule under 
38 U.S.C.A. § 5107(b) (West 2002) is heightened.  O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  This does not establish a 
heightened benefit of the doubt.  What exists is a heightened 
duty to consider the applicability of the benefit of the 
doubt, to assist the veteran in developing the claim, and to 
explain the decision when the veteran's medical records have 
been destroyed.  See id.  Rather than lowering the legal 
standard for proving a claim for service connection, this 
case law increases the obligation to evaluate and discuss in 
the decision all of the evidence that may be favorable to the 
veteran.  

Regarding the criteria necessary for service connection as 
noted above, the veteran had inservice complaints of 
abdominal pain.  The available service medical records show 
that the veteran complained of right lower quadrant pain of 
six hours' duration with blood in the urine in November 1980, 
and renal stones were suspected.  The veteran was 
hospitalized for urology consultation and observation.  While 
hospitalized, an intravenous pyelogram was reported normal, 
and the discharge diagnosis was right ureter colic, probably 
passing stone.  In November 1981, the veteran complained of 
right-sided pain upon urination, but no hematuria.  Physical 
examination showed a tender and boggy prostate, and the 
diagnostic assessment was acute prostatitis.  He later that 
month complained of blood in the urine and sharp pain in the 
right inguinal area.  He was referred to the urology clinic 
after a KUB series was reported negative.  Urinalysis was 
negative.  Physical examination resulted in the diagnosis of 
musculoskeletal pain.  In September 1990, the veteran 
complained of chest pain, lower body pain, and painful 
urination of two days' duration.  A KUB showed no stones.  
Physical examination resulted in the diagnosis of viral 
syndrome, and the veteran was able to return to duty.  On 
Medical Board examination in November 1991, the veteran 
denied stomach, liver or intestinal trouble, and on clinical 
evaluation, no pertinent abnormalities were noted.  

As to a current disability, while there is some question to 
the precise diagnoses regarding the veteran's complaints, the 
Board notes that after service, a report from St. Paul-Ramsey 
Medical Center indicates that the veteran had been readmitted 
to the hospital on September 22, 1994, complaining of severe 
abdominal pain.  It was noted that past medical history had 
included an appendectomy the previous month, and a history of 
gallstone lithotripsy in 1981 and 1982.  The hospital 
reported that the veteran had recently been treated for 
Crohn's disease.  It was found that he had an inflammatory 
mass originating from the midsmall intestine with involvement 
of another loop of the bowel.  There was a small abscess 
present.  The final pathology report indicated that the 
appendix showed partially inflamed necrotic and granulation 
tissue of the omentum and a small bowel fistula that 
communicated with the abscess. This was decided as the reason 
for the veteran's illness. Therefore, he was tapered from 
steroids for the presumed Crohn's disease which was no longer 
carried as a diagnosis.  He was discharged from the hospital 
as improved with the diagnoses intra-abdominal abscess with 
inflammation and clostridium difficile diarrhea.  

On VA examination in November 1994, the veteran was noted by 
the examiner to have abdominal problems, and the examiner 
stated that the precise diagnosis of this was unclear to him.  
The veteran gave a history of receiving lithotripsy for gall 
stones during service.  The examiner reviewed the private 
hospital summary dated in 1994 and reported that it did not 
appear to him that the veteran had Crohn's disease and that 
he did not have the final pathology reports to confirm or 
deny this.  It was noted that the most recent abdominal 
surgery showed inflammation with an intra-abdominal abscess.  
It was stated that the exact etiology of this is unclear from 
the limited records that the examiner had.  Additionally, the 
veteran has a current finding of an indication that he likely 
has Crohn's disease (see VA opinion of February 2004).  

Thus, in order to for this claim to prevail, there must be an 
objective medical nexus between the veteran's inservice 
complaints and the current medical findings.  This critical 
element is missing from this claim.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).

On VA examination in June 2002, the examiner reviewed the 
claims file and noted the veteran's medical history.  He 
noted that the veteran was operated upon in July 1994 for 
acute cholecystitis with a laparoscopic cholecystectomy and 
in August 1994 he had an appendectomy due to vague abdominal 
discomfort which gave him relief at that time.  He had a 
September 1994 where a small segment of the small bowel was 
removed with a small abscess formation, which while suspected 
to be Crohn's disease, was later proven to be.  The veteran 
was examined.  The clinician opined that the cholecystectomy, 
small bowel resection with abscess and the appendiceal 
operation, all done in 1994 had no service connection.  It 
was noted that the veteran gave a history of lithotripsy for 
kidney stones in 1980 and that he has not had kidney stones 
since.  It was noted that genitourinary examination is 
negative.  It was concluded that the surgery done in 1994, 
the lithotripsy, the exploratory laparotomy and the 
appendectomy were done as three separate operative procedures 
at no previous service connection.  

In February 2004, the claims file was reviewed by a VA 
physician.  The clinician reviewed the available medical 
records and stated that it is likely as not that the veteran 
had Crohn's disease but that the diagnostic information and 
evidence for this is not available in the records other than 
by the veteran's own history.  It was noted that other than 
an episode of left-sided pain documented in September 1990, 
which was diagnosed as viral syndrome and treated with 
Motrin, the veteran had no evidence of recurrent abdominal 
pain.  It was stated that from the information available, it 
is not likely that this patient can be diagnosed as having 
Crohn's disease prior to his discharge from active military 
service.  

The above noted VA medical opinions in the record finding no 
relationship between the current findings and service stand 
uncontradicted in the record.  Absent a showing of a medical 
nexus between the current findings and service, the claim 
cannot prevail.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

The Board has also considered the veteran's own assertions.  
The Board finds that such assertions are afforded no 
probative weight in the absence of evidence that the veteran 
has the expertise to render opinions about medical matters.  
See Bostain v. West, 11 Vet.   App. 124, 127 (1998). 




ORDER

Service connection for cholelithiasis with intra-abdominal 
abscess, claimed as Crohn's disease is denied.  



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


